    Case: 1:18-cv-07297 Document #: 39 Filed: 08/26/19 Page 1 of 1 PageID #:177




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION
 JAMES HAUGEN AND CHRISTIAN                 )
 GOLDSTON, on behalf of themselves, and )
 all other Plaintiffs similarly situated,   )
 known and unknown,                         )
                                            ) No. 18-cv-07297
                   Plaintiffs,              )
                                            )
                        v.                  ) Honorable Judge Elaine E. Bucklo
                                            )
 ROUNDY’S ILLINOIS, LLC D/B/A               )
 MARIANO’S                                  )
                                            )
                  Defendant.

                       PLAINTIFFS’ MOTION FOR STAGE-ONE
                          CONDITIONAL CERTIFICATION
                     AND NOTICE TO PUTATIVE CLASS MEMBERS


       NOW COME Plaintiffs, by their counsel of record, and for their Motion For Stage-One

Conditional Certification And Notice To Putative Class Members, file concurrently herewith their

Memorandum in Support.



                                                   Respectfully Submitted,

                                                   Electronically Served 08/26/2019

                                                   /s/John W. Billhorn

                                                   John W. Billhorn

BILLHORN LAW FIRM
53 W. Jackson Blvd., Suite 401
Chicago, IL 60604
(312) 853-1450
jbillhorn@billhornlaw.com




                                               1
